
	
		III
		112th CONGRESS
		2d Session
		S. RES. 442
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Johanns (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 140th anniversary of Arbor
		  Day.
	
	
		Whereas Arbor Day was founded in Nebraska City, Nebraska
			 on April 10, 1872, to recognize the importance of planting trees;
		Whereas it is estimated that on the first Arbor Day, more
			 than 1,000,000 trees were planted in the State of Nebraska alone;
		Whereas Arbor Day is observed in all 50 States and across
			 the world;
		Whereas participating in Arbor Day activities promotes
			 civic participation and highlights the importance of planting and caring for
			 trees and vegetation;
		Whereas those activities provide an opportunity to convey
			 to future generations the value of land and stewardship;
		Whereas National Arbor Day is observed on the last Friday
			 of April each year; and
		Whereas April 27, 2012, marks the 140th anniversary of
			 Arbor Day: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes April
			 27, 2012, as National Arbor Day;
			(2)celebrates the
			 140th anniversary of Arbor Day;
			(3)supports the
			 goals and ideals of Arbor Day; and
			(4)encourages the
			 people of United States to participate in Arbor Day activities.
			
